Citation Nr: 1711181	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  14-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a scar of the forehead.

2.  Entitlement to an effective date earlier than August 18, 2010 for the award of service connection for a scar of the forehead.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an ulcer.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residual disability as a result of a July 1973 surgical procedure performed at a VA Medical Center (VAMC).

5.  Entitlement to service connection for an ulcer.

6.  Entitlement to service connection for back disability.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residual disability as a result of a July 1973 surgical procedure performed at a VAMC.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an ulcer, entitlement to service connection for back disability, and entitlement to compensation under 38 U.S.C.A. § 1151 for residual disability as a result of VA medical treatment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  An October 2007 rating decision denied the Veteran's claim of entitlement to service connection for an ulcer.

2.  An October 2007 rating decision declined to reopen the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residual disability as a result of VA medical treatment.

3.  During the Veteran's December 5, 2016, hearing, and prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claims of entitlement to an effective date earlier than August 18, 2010 for the award of service connection for a scar of the forehead, and to a rating in excess of 10 percent for a scar of the forehead.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying the Veteran's claim of entitlement to service connection for an ulcer and his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residual disability as a result of VA medical treatment is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an ulcer and the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residual disability as a result of VA medical treatment.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

3.  The criteria for withdrawal of the claims of entitlement to an effective date earlier than August 18, 2010 for the award of service connection for a scar of the forehead, and to a rating in excess of 10 percent for a scar of the forehead have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Either the Veteran or his authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2016). 

During his December 2016 videoconference hearing before the Board, the Veteran indicated that she wished to withdraw his claims of entitlement to an effective date earlier than August 18, 2010 for the award of service connection for a scar of the forehead, and to a rating in excess of 10 percent for a scar of the forehead.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to these issues and satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  Hence, there remains no allegation of error of fact or law for appellate consideration on the claims of entitlement to an effective date earlier than August 18, 2010 for the award of service connection for a scar of the forehead, and to a rating in excess of 10 percent for a scar of the forehead.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

New and Material Evidence

The Board is reopening the Veteran's claims of entitlement to service connection for ulcers and his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residual disability as a result of a July 1973 surgical procedure performed at a VAMC.  As such, the Board finds that any error related to VA's duties to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Decisions of the RO that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for an ulcer was last finally denied in an October 2007 rating decision.  This rating decision found that the Veteran did not have in-service treatment for ulcers.  The Veteran did not appeal the October 2007 rating decision, no evidence was received within one year of the October 2007 rating decision, and no new service records have been submitted.  Therefore, the October 2007 rating decision is final.  

The Veteran has since stated, for example during his December 2016 hearing before the undersigned, that his February 1961 in-service treatment for stomach pains was an early manifestation of his ulcer disability.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence suggests an in-service incident, the Board finds that the newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for an ulcer is reopened.

The Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 was last finally denied in an October 2007 rating decision, which declined to reopen the Veteran's claim.  This rating decision found that the Veteran had not submitted evidence that he suffered from a chronic disability, nor was there evidence showing that VA treatment proximately caused a disability.  The Veteran did not appeal the October 2007 rating decision, no evidence was received within one year of the October 2007 rating decision, and no new service records have been submitted.  Therefore, the October 2007 rating decision is final.  

Since October 2007, medical records, for example from May 2008, have indicated that the Veteran suffers from deep vein thrombosis.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence suggests that the Veteran indeed suffers from a chronic disability, which the Veteran alleges is related to his July 1973 surgical procedure, the Board finds that the newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 is reopened.


ORDER

The appeals of the claims of entitlement to an effective date earlier than August 18, 2010 for the award of service connection for a scar of the forehead, and to a rating in excess of 10 percent for a scar of the forehead are dismissed.

The claim of entitlement to service connection for an ulcer is reopened, and to that extent only, the appeal is granted.

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 is reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim of entitlement to service connection for an ulcer disability, the Board notes that the Veteran has not been provided with an examination addressing his claimed disability.  In this case, the Veteran has alleged, for example in December2 2016, that he suffers from ulcers, and the evidence shows that the Veteran received treatment in February 1961 for stomach pains.  The Board finds that the Veteran should be provided with an examination addressing the nature and etiology of his ulcer disability.

Similarly, the Veteran has not been provided with an examination addressing his claimed back disability.  In this case, the evidence, for example a December 2016 chiropractor's letter, indicates that the Veteran has been diagnosed with a back disability.  The Veteran has indicated that his current back injury is related to a May 1960 incident in which he struck and lacerated his forehead.  With both a current disability and an in-service injury, the Board finds that the Veteran should be provided with an examination addressing the nature and etiology of his back disability.  Additionally, during his December 2016 hearing before the undersigned, the Veteran indicated that Kaiser Aluminum, Longer Chiropractic, and Dr. Theringer could have medical records pertinent to his claim.  The AOJ should undertake all appropriate efforts to identify and obtain these records.  

With respect to the claim of entitlement to compensation under 38 U.S.C.A. § 1151, in July 1973, the Veteran underwent a subtotal gastrectomy in treatment of chronic duodenal ulcer disease at the VA Medical Center (VAMC) in Spokane, Washington.  Following this procedure, an August 1973 record indicates that the Veteran developed superficial phlebitis of the left long saphenous vein and phlebitis of the left iliac veins.  While the July 1973 operative report and August 1973 record have been associated with the record, the record contains no VAMC records from before that time, no VAMC records further addressing the Veteran's July 1973 and August 1973 treatment, and no records between August 1973 and June 1999.  The AOJ should ensure that all pertinent VA medical records are obtained and associated with the Veteran's file.  

After ensuring that all pertinent records are associated with the Veteran's file, the Veteran's claim should be forwarded for an opinion addressing whether the Veteran suffers from residuals, including in the form of deep vein thrombosis, as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all pertinent VA treatment records have been associated with the Veteran's claims file, including all pertinent VAMC records from before July 1973, all pertinent VAMC records concerning the Veteran's July 1973 operative procedure and associated recovery, all pertinent VAMC records from between August 1973 and June 1999, and all pertinent records between April 2011 and the present.  

2.  Solicit a waiver from the Veteran authorizing VA to obtain all pertinent treatment records from Kaiser Aluminum, Longer Chiropractic, Dr. Theringer, and any other private physicians identified by the Veteran.  Undertake all appropriate efforts to associate such medical evidence with the record.  

3.  After completing the first two remand directives, schedule the Veteran for VA examinations to determine the nature and etiology of his back disability and ulcer disability.  After an examination of the Veteran, eliciting from the Veteran a history of his back disability and ulcer disability, and review of the Veteran's claims file, the examiner should provide the following opinions, with a complete rationale:

With respect to the Veteran's claim of entitlement to service connection for an ulcer disability:

a) Address whether the evidence shows the presence of a chronic ulcer disability at any time since the Veteran filed his claim in July 2010.

b) To the extent that the Veteran has shown a chronic ulcer disability at any time since July 2010, address whether it is at least as likely as not (50 percent or greater) that the Veteran's ulcer disability is etiologically related to his service, to include his in-service treatment for stomach pain.  
   
With respect to the Veteran's claim of entitlement to service connection for a back disability:
   
   a) Describe the nature of the Veteran's back disability.
   
b) Address whether it is at least as likely as not (50 percent or greater) that the Veteran's back disability is etiologically related to his service, to include his May 1960 injury.  The examiner should address the December 2016 letter of the Veteran's chiropractor relating the Veteran's back disability to his service.  

4.  Then, forward the Veteran's claims file to a VA physician of appropriate expertise.  If the requested opinions cannot be provided without an examination, one should be scheduled.  The examiner should determine whether it is at least as likely as not (50 percent or greater) that:

a)  The Veteran developed an additional disability, such as deep vein thrombosis, as a result of his July 1973 subtotal gastrectomy surgery.  Why or why not? 

b)  If an additional disability is found, was the additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the July 1973 surgery?  Why or why not? 

c)  If an additional disability is found, was the additional disability an event not reasonably foreseeable?  Why or why not?  Such event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the subtotal gastrectomy surgery.  The examiner must also discuss the extent to which VA failed to exercise the degree of care that would be expected of a reasonable health care provider, if at all.

5.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


